DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 02/16/2021, with respect to the rejections of claims 1, 12, and 16 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of a newly found prior art reference. Applicant has asserted that Penilla et al. (U.S. Patent No. 9695703; hereinafter Penilla) alone does not disclose the claimed biometric data including heartrate, perspiration rate, and breathing rate. Examiner considers this argument to be persuasive, however Heinrich et al. (U.S. Patent No. 10696249; hereinafter Heinrich) teaches measuring biometric data including heartrate, perspiration rate, and breathing rate (Heinrich: Col. 13, lines 4-12; i.e., the sensors 38 comprise one or any combination of sensors capable of measuring physiological parameters. For instance, typical physiological parameters include heart rate, …, respiratory rate, perspiration …) in the same field of driver assistance systems. It would have been obvious to one having ordinary skill in the art to combine the teachings of Penilla and Heinrich to monitor these specific types of biometric data which are known in the art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-6, 8-10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (U.S. Patent No. 9697503; hereinafter Penilla) in view of Heinrich et al. (U.S. Patent No. 10696249; hereinafter Heinrich).
Regarding claim 1, Penilla teaches a method (Penilla: Col. 7, lines 39-40; i.e., in other embodiments, methods, systems and computer readable media are provided) comprising:
determining, by one or more computer processors (Penilla: Col. 4, line 2; i.e., the method being executed by a processor), historical vehicle occupancy data of a user (Penilla: Col. 43, lines 49-51; i.e., The user account will identify the user and the vehicle(s) that the user has associated/registered with the service. The user account will also hold history data);
monitoring, by one or more computer processors (Penilla: Col. 4, line 2; i.e., the method being executed by a processor), one or more driving metrics (Penilla: Col. 8, lines 37-38; i.e., the user's use metrics can be monitored) and user biometric data of the vehicle while the user is a vehicle occupant (Penilla: Col. 21, lines 43-45; i.e., in operation 452, the user in the vehicle may be detected, and the face of the driver or other biometric data can be used to identify the specific user sitting in the car);
determining, by one or more computer processors, whether a vehicle exceeds a threshold (Penilla: Col. 12, lines 3-5; i.e., the configuration can also provide messages to the driver warning the driver of when the vehicle has exceeded a restriction) based, at least in part, on a comparison of the monitored one or more driving metrics, user biometric data, and the identified historical vehicle occupancy data (Penilla: Col. 49, lines 24-27; i.e., FIG. 33 describes how a VSW can take raw information and data points from a vehicle described in FIG. 32, to make logical and systematic comparisons with existing, past, and historical data; the existing data would include the driving metrics and biometric data already disclosed by Penilla);
and determining, by one or more computer processors, an action based, at least in part, on the vehicle exceeding the threshold (Penilla: Col. 15, lines 9-13; i.e., a company may create a role of “local delivery only” where a driver with that login can only drive the vehicle within their territory. Breaches in territory travel will result in a recorded event and notification to the vehicle administrator as well as the vehicle operator).
Penilla does not teach wherein biometric data includes heartrate, perspiration rate, and breathing rate.
wherein biometric data includes heartrate, perspiration rate, and breathing rate (Heinrich: Col. 13, lines 4-12; i.e., the sensors 38 comprise one or any combination of sensors capable of measuring physiological parameters. For instance, typical physiological parameters include heart rate, …, respiratory rate, perspiration …).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Penilla to have further incorporated the biometric data including heartrate, perspiration rate, and breathing rate, as taught by Heinrich. Doing so would allow the processor to determine the current physiological state of the driver and take action if they are unfit to drive (Heinrich: Col. 3, lines 7-12; i.e., the wearable device is further configured to interpret the one or more physiological parameters as an indication that the user's ability to operate a vehicle is compromised, and wherein the causing of the adjustment of the one or more vehicle parameters comprises preventing the vehicle from starting). 
Regarding claim 2, Penilla in view of Heinrich teaches the method according to claim 1. Penilla further teaches wherein identifying historical vehicle occupancy data further comprises; identifying, by one or more computer processors, user defined parameters (Penilla: Col. 7, lines 5-7; i.e., the cloud services provide access to user accounts and access to settings, configurations, applications and other customization defined by the user);
and identifying, by one or more computer processors, regulatory parameters (Penilla: Col. 12, lines 25-27; i.e., the third-party applications can be augmented with restrictions made by the vehicle manufacturer, or dictated by law);
Regarding claim 4, Penilla in view of Heinrich teaches the method according to claim 1. Penilla further teaches wherein monitoring, by one or more computer processors, one or more driving metrics is based on at least one of the following: vehicle speed, vehicle acceleration, vehicle braking, vehicle cornering, user biometrics, and vehicle following distance (Penilla: Col. 12, lines 49-53; i.e., if 
Regarding claim 5, Penilla in view of Heinrich teaches the method according to claim 1. Penilla further teaches wherein determining whether a vehicle exceeds a threshold based, at least in part, on a comparison of the monitored one or more driving metrics, user biometric data, and the historical vehicle occupancy data further comprises: identifying, by one or more computer processors, associated rules and conditions (Penilla: Col. 12, lines 25-27; i.e., the third-party applications can be augmented with restrictions made by the vehicle manufacturer, or dictated by law); 
and determining, by one or more computer processors, based, at least in part, on the identified associated rules and conditions, whether the monitored one or more driving metrics deviate from identified associated rules and conditions (Penilla: Col. 11, lines 60-62; i.e., when the child exceeds or does not follow the restrictions of the vehicle, automatic notifications can be provided to the user that is the administrator of the vehicle).
Regarding claim 6, Penilla in view of Heinrich teaches the method according to claim 1. Penilla further teaches wherein determining an action based, at least in part, on the vehicle exceeding the threshold further comprises: sending, by one or more computer processors, a correction notification (Penilla: Col. 12, lines 3-6; i.e., the configuration can also provide messages to the driver warning the driver of when the vehicle has exceeded a restriction, or is approaching a restriction in use, driving area, speed, etc.).
Regarding claim 8, Penilla in view of Heinrich teaches the method according to claim 1. Penilla further teaches wherein determining an action based, at least in part, on the vehicle exceeding the threshold further comprises: identifying, by the one or more computer processors, one or more devices associated with the user (Penilla: Col. 22, lines 16-18; i.e., users having other devices, such as smartphones or portable electronics can obtain data, which can be shared with other user interfaces); 
identifying, by the one or more computer processors, one or more capabilities of the one or more devices associated with the user (Penilla: Col. 30, lines 24-27; i.e., the vehicle and its audio recording devices and video cameras can be accessed from remote locations, to allow users to remotely communicate with the vehicle or with people riding or residing inside the vehicle); 
and determining, by the one or more computer processors, a device of the one or more devices associated with a user to send the action based on the one or more capabilities of the device (Penilla: Col. 15, lines 44-48; i.e., this alert can be sent wirelessly to an email address, texted via mobile phone number or sent to a mobile device having a login-profile mobile application capable of sharing current vehicle location, speed, fuel status among other metrics).
Regarding claim 9, Penilla in view of Heinrich teaches the method according to claim 1. Penilla further teaches wherein historical vehicle occupancy data is based, at least in part, on user driving history (Penilla: Col. 47, lines 25-26; i.e., the vehicle may also share its driving history), user feedback (Penilla: Col. 9, lines 19-23; i.e., as well as client feedback data), and historical ride share trips (Penilla: Col. 22, lines 59-62; i.e., Custom information, such as prior uses of the car, cost for driving, etc., can be displayed on the car's display).
Regarding claim 10, Penilla in view of Heinrich teaches the method according to claim 1. Penilla further teaches updating, by the one or more computer processors, the historical vehicle occupancy data (Penilla: Col. 17, lines 64-66; i.e., the user profiles are continuously updated and store to a database 115, which is accessible by cloud services 120) based, at least in part, on user feedback (Penilla: Col. 9, lines 19-23; i.e., as well as client feedback data) and the monitored one or more driving metrics
Regarding claim 12, Penilla teaches a computer program product (Penilla: Col. 50, lines 16-19; i.e., the apparatus can be a general-purpose computer selectively activated or configured by a computer program stored in the computer) comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Penilla: Col. 9, lines 34-36; i.e., a vehicle can include electronics that utilize memory and a processor to execute program instructions to provide services), the program instructions comprising:
program instructions to identify historical vehicle occupancy data of a user (Penilla: Col. 43, lines 49-51; i.e., The user account will identify the user and the vehicle(s) that the user has associated/registered with the service. The user account will also hold history data);
program instructions to monitor one or more driving metrics (Penilla: Col. 8, lines 37-38; i.e., the user's use metrics can be monitored) and user biometric data of the vehicle while the user is a vehicle occupant (Penilla: Col. 21, lines 43-45; i.e., in operation 452, the user in the vehicle may be detected, and the face of the driver or other biometric data can be used to identify the specific user sitting in the car),
program instructions to determine whether a vehicle exceeds a threshold (Penilla: Col. 12, lines 3-5; i.e., The configuration can also provide messages to the driver warning the driver of when the vehicle has exceeded a restriction) based, at least in part, on a comparison of the monitored one or more driving metrics, user biometric data, and the identified historical vehicle occupancy data (Penilla: Col. 49, lines 24-27; i.e., FIG. 33 describes how a VSW can take raw information and data points from a vehicle described in FIG. 32, to make logical and systematic comparisons with existing, past, and historical data; the existing data would include the driving metrics and biometric data already disclosed by Penilla);
and program instructions to determine an action based, at least in part, on the vehicle exceeding the threshold (Penilla: Col. 15, lines 9-13; i.e., a company may create a role of “local delivery only” where a driver with that login can only drive the vehicle within their territory. Breaches in territory travel will result in a recorded event and notification to the vehicle administrator as well as the vehicle operator).
Penilla does not teach wherein biometric data includes heartrate, perspiration rate, and breathing rate.
However, in the same field of endeavor, Heinrich teaches wherein biometric data includes heartrate, perspiration rate, and breathing rate (Heinrich: Col. 13, lines 4-12; i.e., the sensors 38 comprise one or any combination of sensors capable of measuring physiological parameters. For instance, typical physiological parameters include heart rate, …, respiratory rate, perspiration …).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product of Penilla to have further incorporated the biometric data including heartrate, perspiration rate, and breathing rate, as taught by Heinrich. Doing so would allow the processor to determine the current physiological state of the driver and take action if they are unfit to drive (Heinrich: Col. 3, lines 7-12; i.e., the wearable device is further configured to interpret the one or more physiological parameters as an indication that the user's ability to operate a vehicle is compromised, and wherein the causing of the adjustment of the one or more vehicle parameters comprises preventing the vehicle from starting).
Regarding claim 13, Penilla in view of Heinrich teaches the computer program product according to claim 12. Penilla further teaches wherein determining whether a vehicle exceeds a threshold based, at least in part, on a comparison of monitored one or more driving metrics, user biometric data, and the historical vehicle occupancy data comprises program instructions to (Penilla: Col. 9, lines 34-36; 
identify associated rules and conditions (Penilla: Col. 12, lines 25-27; i.e., the third-party applications can be augmented with restrictions made by the vehicle manufacturer, or dictated by law);
and determine based, at least in part, on the identified associated rules and conditions, whether the monitored one or more driving metrics deviate from identified associated rules and conditions (Penilla: Col. 11, lines 60-62; i.e., when the child exceeds or does not follow the restrictions of the vehicle, automatic notifications can be provided to the user that is the administrator of the vehicle).
Regarding claim 14, Penilla in view of Heinrich teaches the computer program product according to claim 12. Penilla further teaches wherein identifying historical vehicle occupancy data comprises program instructions to: identify user defined parameters (Penilla: Col. 7, lines 5-7; i.e., the cloud services provide access to user accounts and access to settings, configurations, applications and other customization defined by the user);
and identify regulatory parameters (Penilla: Col. 12, lines 25-27; i.e., the third-party applications can be augmented with restrictions made by the vehicle manufacturer, or dictated by law);
Regarding claim 16, Penilla teaches a computer system (Penilla: Col. 27, lines 14-15; i.e., a vehicle computer system may relay data, inputs and information to the app) comprising: Application No. 16/136296 
one or more computer processors (Penilla: Col. 4, line 2; i.e., The method being executed by a processor);
and program instructions stored on the computer readable media for execution by at least one of the one or more processors (Penilla: Col. 9, lines 34-36; i.e., a vehicle can include electronics that utilize memory and a processor to execute program instructions to provide services), the program instructions comprising:
program instructions to identify historical vehicle occupancy data of a user (Penilla: Col. 43, lines 49-51; i.e., The user account will identify the user and the vehicle(s) that the user has associated/registered with the service. The user account will also hold history data);
program instructions to monitor one or more driving metrics (Penilla: Col. 8, lines 37-38; i.e., the user's use metrics can be monitored) and user biometric data of the vehicle while the user is a vehicle occupant (Penilla: Col. 21, lines 43-45; i.e., in operation 452, the user in the vehicle may be detected, and the face of the driver or other biometric data can be used to identify the specific user sitting in the car),
program instructions to determine whether a vehicle exceeds a threshold (Penilla: Col. 12, lines 3-5; i.e., The configuration can also provide messages to the driver warning the driver of when the vehicle has exceeded a restriction) based, at least in part, on a comparison of the monitored one or more driving metrics, user biometric data, and the identified historical vehicle occupancy data (Penilla: Col. 49, lines 24-27; i.e., FIG. 33 describes how a VSW can take raw information and data points from a vehicle described in FIG. 32, to make logical and systematic comparisons with existing, past, and historical data; the existing data would include the driving metrics and biometric data already disclosed by Penilla);
and program instructions to determine an action based, at least in part, on the vehicle exceeding the threshold (Penilla: Col. 15, lines 9-13; i.e., a company may create a role of “local delivery only” where a driver with that login can only drive the vehicle within their territory. Breaches in territory travel will result in a recorded event and notification to the vehicle administrator as well as the vehicle operator).
Penilla does not teach wherein biometric data includes heartrate, perspiration rate, and breathing rate.
wherein biometric data includes heartrate, perspiration rate, and breathing rate (Heinrich: Col. 13, lines 4-12; i.e., the sensors 38 comprise one or any combination of sensors capable of measuring physiological parameters. For instance, typical physiological parameters include heart rate, …, respiratory rate, perspiration …).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system of Penilla to have further incorporated the biometric data including heartrate, perspiration rate, and breathing rate, as taught by Heinrich. Doing so would allow the processor to determine the current physiological state of the driver and take action if they are unfit to drive (Heinrich: Col. 3, lines 7-12; i.e., the wearable device is further configured to interpret the one or more physiological parameters as an indication that the user's ability to operate a vehicle is compromised, and wherein the causing of the adjustment of the one or more vehicle parameters comprises preventing the vehicle from starting).
Regarding claim 17, Penilla in view of Heinrich teaches the computer system according to claim 16. Penilla further teaches wherein determining whether a vehicle exceeds a threshold based, at least in part, on a comparison of the monitored one or more driving metrics, user biometric data, and the historical vehicle occupancy data comprises program instructions to (Penilla: Col. 9, lines 34-36; i.e., a vehicle can include electronics that utilize memory and a processor to execute program instructions to provide services):
identify associated rules and conditions (Penilla: Col. 12, lines 25-27; i.e., the third-party applications can be augmented with restrictions made by the vehicle manufacturer, or dictated by law);
and determine based, at least in part, on the identified associated rules and conditions, whether the monitored one or more driving metrics deviate from identified associated rules and conditions (Penilla: Col. 11, lines 60-62; i.e., when the child exceeds or does not follow the restrictions 
Regarding claim 18, Penilla in view of Heinrich teaches the computer system according to claim 16. Penilla further teaches the computer system comprising program instructions to: identify user defined parameters (Penilla: Col. 7, lines 5-7; i.e., the cloud services provide access to user accounts and access to settings, configurations, applications and other customization defined by the user);
and identify regulatory parameters (Penilla: Col. 12, lines 25-27; i.e., the third-party applications can be augmented with restrictions made by the vehicle manufacturer, or dictated by law).
Regarding claim 20, Penilla in view of Heinrich teaches the computer system according to claim 16. Penilla further teaches wherein sending an action comprises program instructions to: identify one or more devices associated with the user (Penilla: Col. 22, lines 16-18; i.e., users having other devices, such as smartphones or portable electronics can obtain data, which can be shared with other user interfaces);
identify one or more capabilities of the one or more devices associated with the user (Penilla: Col. 15, lines 44-48; i.e., this alert can be sent wirelessly to an email address, texted via mobile phone number or sent to a mobile device having a login-profile mobile application capable of sharing current vehicle location, speed, fuel status among other metrics); 
and determine a device of the one or more devices associated with a user to send the action based on the one or more capabilities of the device (Penilla: Col. 15, lines 44-48; i.e., this alert can be sent wirelessly to an email address, texted via mobile phone number or sent to a mobile device having a
login-profile mobile application capable of sharing current vehicle location, speed, fuel status among other metrics).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Heinrich and in further view of Urmson et al. (U.S. Patent No. 8634980; hereinafter Urmson).
 Regarding claim 3, Penilla in view of Heinrich teaches the method according to claim 1. Penilla also teaches wherein determining whether a vehicle exceeds a threshold further comprises updating, by one or more computer processors, the historical vehicle occupancy data with the one or more identified associated ride share profiles (Penilla: Col. 17, lines 64-66; i.e., the user profiles are continuously updated and store to a database 115, which is accessible by cloud services 120). 
Penilla in view of Heinrich does not teach wherein determining whether a vehicle exceeds a threshold based, at least in part, on a comparison of the monitored one or more driving metrics, user biometric data, and the historical vehicle occupancy data further comprises; identifying, by one or more computer processors, one or more associated ride share profiles.
However, in the same field of endeavor, Urmson teaches wherein determining whether a vehicle exceeds a threshold further comprises: identifying, by one or more computer processors, one or more associated ride share profiles (Urmson: Col. 12, lines 15-19; i.e., the driving pattern recognition process 400 preferably starts in block 402 with the autonomous driving computer system obtaining user input data such as user identification, preferences and/or other information indicating a user's profile).
It would have been obvious to someone having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Penilla to incorporate identifying, by one or more computer processors, one or more associated ride share profiles as taught by Urmson. Doing so would allow the computer processors to know which user preferences to follow (Urmson: Col. 1, lines 61-63; i.e., driver preferences may include a preference of windy roads over straight roads, right turns over left turns, multi-lane highways over side roads, etc.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Heinrich and in further view of Pinkus et al. (U.S. Publication No. 2013/0066688; hereinafter Pinkus).
Regarding claim 7, Penilla in view of Heinrich teaches the method according to claim 6, but Penilla and Heinrich do not teach the method further comprising: responsive to sending a corrective 
However, in the same field of endeavor, Pinkus teaches the method of claim 6, further comprising: responsive to sending a corrective notification, determining, by one or more computer processors, whether the monitored one or more driving metrics exceeds the threshold a second time (Pinkus: Par. 42; i.e., the event manager 102 may be configured to trigger a warning remedial action when the aggregate severity level of a driver exceeds 1000 points, and it may be configured to trigger a citation remedial action when the aggregate severity level of a driver exceeds 3000 points); and responsive to determining that the vehicle exceeds the threshold the second time, sending, by one or more computer processors, a remedial notification (Pinkus: Par. 41; i.e., The event manager 102 may also execute a remedial action based on the aggregate severity level. A remedial action may be one or more actions that are taken to correct, deter or otherwise rectify a pattern of inappropriate driver behavior).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Penilla and Heinrich to incorporate determining whether the monitored one or more driving metrics exceeds the threshold a second time; and sending, by one or more computer processors, a remedial notification as taught by Pinkus. Doing so allows the vehicle owner to be notified of any parameters that have been exceeded by the driver so appropriate action can be taken (Pinkus: Par. 28; i.e., the remedial actions may also include notifying regulatory authorities of the need to revoke the driver's right to operate the vehicle such as the driver's permit.
Claims 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in

Regarding claim 11, Penilla in view of Heinrich teaches the method according to claim 1, but does not teach the method further comprising: identifying, by the one or more computer processors, a vehicle associated with the user as a passenger; determining, by the one or more computer processors, one or more performance parameters of the vehicle; calculating, by the one or more computer processors, a deviation between the one or more performance parameters of the vehicle and one or more user parameters; and adjusting, by the one or more computer processors, the one or more performance parameters of the vehicle based on the calculated deviation between the one or more performance parameters and the one or more user parameters.
However, in the same field of endeavor, Urmson teaches the method of claim 1 further comprising: identifying, by the one or more computer processors, a vehicle associated with the user as a passenger (Urmson: Col. 8, lines 59-62; i.e., computer 110 may receive input from a user input apparatus and use this information to determine whether a passenger is in contact with, such as by holding or bumping, a particular portion of vehicle 110); and determining, by the one or more computer processors, one or more performance parameters of the vehicle (Urmson: Col. 10, lines 36-41; i.e., vehicle data 308 may include various types of performance or operational data related to the vehicle, for example, brake/throttle applications, acceleration, velocity, wheel speed, lane changes, distances to the vehicles to the front and rear, tire pressure, suspension data, steering angles, engine temperature, gas usage, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Penilla and Heinrich to incorporate identifying, by the one or more computer processors, a vehicle associated with the user as a passenger; and determining, by the one or more computer processors, one or more performance parameters of the vehicle as taught by Urmson. Doing so would allow the processor to provide performance related 
Additionally, in the same field of endeavor, Pinkus teaches the method of claim 1 further comprising: calculating, by the one or more computer processors, a deviation between the one or more performance parameters of the vehicle and one or more user parameters (Pinkus: Par. 85; i.e., For example, for the event "Short Stop", if the driver slams on the breaks and causes acceleration that is greater than negative 20 miles per hour-second, a driver input event will be recorded for the driver. Some boundary values are quantitative, that is, the sensor that measures the driver input value creates a quantitative value that may be reported to the sensor manager); and adjusting, by the one or more computer processors, the one or more performance parameters of the vehicle based on the calculated deviation between the one or more performance parameters and the one or more user parameters (Pinkus: Par. 36; i.e., for example, when a driver takes turns sharply the stability control system of the vehicle may engage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Penilla, Heinrich, and Urmson to incorporate calculating, by the one or more computer processors, a deviation between the one or more performance parameters of the vehicle and one or more user parameters; and adjusting, by the one or more computer processors, the one or more performance parameters of the vehicle based on the calculated deviation between the one or more performance parameters and the one or more user parameters, as taught by Pinkus. Doing so would allow for corrective action, making the passenger experience more enjoyable (Pinkus: Par. 36; i.e., for example, volume level sensor data coming from the vehicle control system may indicate that a radio is being played too loudly and interrupting a peaceful passenger experience.)
Regarding claim 15, Penilla in view of Heinrich teaches the computer program product according to claim 12. Penilla further teaches the computer program product further comprising program instructions (Penilla: Col. 9, lines 34-36; i.e., a vehicle can include electronics that utilize memory and a processor to execute program instructions to provide services) but does not teach it further comprising program instructions to: identify a vehicle associated with the user as a passenger; determine one or more performance parameters of the vehicle; calculate a deviation between the one or more performance parameters of the vehicle and one or more user parameters; and adjust the one or more performance parameters of the vehicle based on the calculated deviation between the one or more performance parameters and the one or more user parameters.
However, in the same field of endeavor, Urmson teaches the computer program product of claim 12 further comprising: identify a vehicle associated with the user as a passenger (Urmson: Col. 8, lines 59-62; i.e., computer 110 may receive input from a user input apparatus and use this information to determine whether a passenger is in contact with, such as by holding or bumping, a particular portion of vehicle 110); and determine one or more performance parameters of the vehicle (Urmson: Col. 10, lines 36-41; i.e., vehicle data 308 may include various types of performance or operational data related to the vehicle, for example, brake/throttle applications, acceleration, velocity, wheel speed, lane changes, distances to the vehicles to the front and rear, tire pressure, suspension data, steering angles, engine temperature, gas usage, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product of Penilla and Heinrich to incorporate identifying a vehicle associated with the user as a passenger; and determining one or more performance parameters of the vehicle as taught by Urmson. Doing so would allow the processor to provide performance related feedback based on passenger specific preferences (Urmson: Col. 2, lines 5-
Additionally, in the same field of endeavor, Pinkus teaches the computer program product of claim 12 further comprising: calculate a deviation between the one or more performance parameters of the vehicle and one or more user parameters (Pinkus: Par. 85; i.e., For example, for the event "Short Stop", if the driver slams on the breaks and causes acceleration that is greater than negative 20 miles per hour-second, a driver input event will be recorded for the driver. Some boundary values are quantitative, that is, the sensor that measures the driver input value creates a quantitative value that may be reported to the sensor manager); and adjust the one or more performance parameters of the vehicle based on the calculated deviation between the one or more performance parameters and the one or more user parameters (Pinkus: Par. 36; i.e., for example, when a driver takes turns sharply the stability control system of the vehicle may engage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product of Penilla, Heinrich, and Urmson to incorporate calculating a deviation between the one or more performance parameters of the vehicle and one or more user parameters; and adjusting the one or more performance parameters of the vehicle based on the calculated deviation between the one or more performance parameters and the one or more user parameters as taught by Pinkus. Doing so would allow for corrective action, making the passenger experience more enjoyable (Pinkus: Par. 36; i.e., for example, volume level sensor data coming from the vehicle control system may indicate that a radio is being played too loudly and interrupting a peaceful passenger experience.)
Regarding claim 19, Penilla in view of Heinrich teaches the computer system according to claim 16. Penilla further teaches the computer system further comprising program instructions (Penilla: Col. 9, lines 34-36; i.e., a vehicle can include electronics that utilize memory and a processor to execute 
However, in the same field of endeavor, Urmson teaches the computer system of claim 16 further comprising: identify a vehicle associated with the user as a passenger (Urmson: Col. 8, lines 59-62; i.e., computer 110 may receive input from a user input apparatus and use this information to determine whether a passenger is in contact with, such as by holding or bumping, a particular portion of vehicle 110); and determine one or more performance parameters of the vehicle (Urmson: Col. 10, lines 36-41; i.e., vehicle data 308 may include various types of performance or operational data related to the vehicle, for example, brake/throttle applications, acceleration, velocity, wheel speed, lane changes, distances to the vehicles to the front and rear, tire pressure, suspension data, steering angles, engine temperature, gas usage, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system of Penilla and Heinrich to incorporate identifying a vehicle associated with the user as a passenger; and determining one or more performance parameters of the vehicle as taught by Urmson. Doing so would allow the processor to provide performance related feedback based on passenger specific preferences (Urmson: Col. 2, lines 5-8; i.e., When the vehicle learns the driving patterns, the vehicle may perform driver-specific autonomous driving when it identifies which driver is currently in the driver's seat.)
Additionally, in the same field of endeavor, Pinkus teaches the computer system of claim 12 further comprising: calculate a deviation between the one or more performance parameters of the vehicle and one or more user parameters (Pinkus: Par. 85; i.e., For example, for the event "Short Stop", if the driver slams on the breaks and causes acceleration that is greater than negative 20 miles per hour-second, a driver input event will be recorded for the driver. Some boundary values are quantitative, that is, the sensor that measures the driver input value creates a quantitative value that may be reported to the sensor manager); and adjust the one or more performance parameters of the vehicle based on the calculated deviation between the one or more performance parameters and the one or more user parameters (Pinkus: Par. 36; i.e., for example, when a driver takes turns sharply the stability control system of the vehicle may engage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer system of Penilla, Heinrich, and Urmson to incorporate calculating a deviation between the one or more performance parameters of the vehicle and one or more user parameters; and adjusting the one or more performance parameters of the vehicle based on the calculated deviation between the one or more performance parameters and the one or more user parameters as taught by Pinkus. Doing so would allow for corrective action, making the passenger experience more enjoyable (Pinkus: Par. 36; i.e., for example, volume level sensor data coming from the vehicle control system may indicate that a radio is being played too loudly and interrupting a peaceful passenger experience.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of driver assistance systems and driver monitoring includes Fields et al. (U.S. Patent No. 10618523), Tzirkel-Hancock et al. (U.S. Publication No. 2017/0217445) and O’Flahetry et al. (U.S. Patent No. 9988055).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661